DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 1/14/21 has been entered. Claims 9-14 and 31-44 are currently pending in this application.

Allowable Subject Matter
Claims 9-14 and 31-44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a vehicle interior component laminating system comprising:
a chamber configured to receive components of a vehicle interior system, a first pressure of an interior of the chamber being controllable;
a curved support surface disposed in a lower part of the chamber; and
an upper stage disposed in an upper part of the chamber, the upper stage comprising a flexible surface being-configured to hold components of the vehicle interior system in a substantially planar configuration and in a curved configuration,
wherein the upper stage and the curved support surface are movable relative to one another such that the upper stage can position the components of the vehicle interior system on the curved support surface for cold-forming the vehicle interior system.



Niiyama (US 2013/0020007), drawn to the field of making vehicle component systems, teaches that an electrostatic chuck is used to hold and place components which is controllable and therefore separate from the other component system (paragraphs 144 and 169-170). Niiyama does not teach an upper stage disposed in an upper part of the chamber, the upper stage comprising a flexible surface being-

Yamazaki (US 8344369), drawn to the field of producing vehicle interior components, teaches that it is known resin adhesive are known to be heated (which inherently must be done by a heater) in order to cure the resins (column 5 lines 13-42). Yamazaki does not teach an upper stage disposed in an upper part of the chamber, the upper stage comprising a flexible surface being-configured to hold components of the vehicle interior system in a substantially planar configuration and in a curved configuration, wherein the upper stage and the curved support surface are movable relative to one another such that the upper stage can position the components of the vehicle interior system on the curved support surface for cold-forming the vehicle interior system.


Response to Arguments
Applicant’s arguments, see applicant’s arguments and remarks, filed 1/14/21, with respect to claims 9-14 and 31-44 have been fully considered and are persuasive.  The rejection of claims 9-14 and 31-44 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571 270 5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.